IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,304



                 EX PARTE CHRISTOPHER SHUN SCOTT, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. F97-02028
                      IN THE CRIMINAL DISTRICT COURT
                           FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Eighth Court of Appeals affirmed his conviction. Scott v.

State, No. 08-97-00549-CR (Tex. App.– El Paso, Apr. 1, 1999, no pet.) (not designated for

publication).

        Applicant contends that newly discovered confessions establish that he is actually innocent
                                                                                                     2

of capital murder. The State agrees that the Applicant is entitled to relief.

        The trial court has determined that the Applicant has proven by clear and convincing

evidence that no reasonable juror would have convicted him in light of newly discovered evidence.

We agree with the trial court’s supplemental stipulated findings and conclusions, but decline to adopt

conclusion of law 5 to the extent that it departs from the appropriate evidentiary standard. Therefore,

based on the trial court’s findings and conclusions and our own review of the entire record, we find

that Applicant is entitled to relief.

        The judgment of conviction in Case No. F97-02028 from the Criminal District Court from

Dallas County is hereby set aside, and Applicant is remanded to the custody of the Sheriff of Dallas

County to answer any charges against him. Copies of this opinion shall be sent to the Texas

Department of Criminal Justice–Correctional Institutions Division and Pardons and Paroles Division.



Delivered: March 3, 2010
Do Not Publish